334 F.2d 243
BROWN TRANSPORT CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20297.
United States Court of Appeals Fifth Circuit.
July 21, 1964.

Petition for Review of an Order of the N.L.R.B.
Fred W. Elarbee, Jr., Frank A. Constangy, Atlanta, Ga., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, N.L.R.B., Washington, D.C., for respondent.
Arthur M. Goldberg, Atty., Washington, D.C.
Edwin Pearce, John S. Patton, Atlanta, Ga., amicus curiae.
Before CAMERON,1 WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
Substantial evidence in the record as a whole supports the findings of the Board, except as to the portion of the findings supporting the Board's order that the employer make payments of back pay to the complaining employees.  The petition for review is denied and it is ordered that the Board's Order be enforced, except that portion of the Order dealing with back pay.



1
 It should be observed that Judge Cameron participated in the hearing and decision of this cause but died before the opinion was filed.  See 28 U.S.C.A. 46